Filed 4/18/22 Marriage of Tsatryan CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has
not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                        SECOND APPELLATE DISTRICT

                                     DIVISION SEVEN


In re the Marriage of ARTHUR                               B305927
and POLINA TSATRYAN.
                                                           (Los Angeles County
                                                           Super. Ct. No. BD512645)

ARTHUR TSATRYAN,

         Appellant,

         v.

POLINA TSATRYAN,

         Respondent.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Dean H. Hansell, Judge. Dismissed.
     Arthur Tsatryan, in pro. per., for Appellant.
     No appearance for Respondent.

                              __________________________
                       INTRODUCTION

       In May 2015 the family court entered a judgment of
dissolution of Arthur and Polina1 Tsatryan’s marriage and found
their former marital residence in Santa Clarita (the Santa
Clarita property) was community property. The court
subsequently awarded Polina 100 percent of the property after
finding Arthur breached his fiduciary duties to Polina by
executing seven deeds of trust conveying security interests in the
property to his relatives on the eve of the dissolution trial,
substantially encumbering all equity in the property.
       In January 2016 Polina filed a complaint for fraudulent
transfer and declaratory relief against Arthur and the seven
transferees, five of whom defaulted. After a bifurcated prove-up
trial on Polina’s claims against the defaulting defendants, the
family court entered a judgment voiding the deeds of trust.
Arthur appeals from that judgment. However, because Arthur is
not a party aggrieved by the judgment, he lacks standing to
appeal. We dismiss the appeal.




1     We refer to Arthur and Polina by their first names to avoid
confusion.




                                2
      FACTUAL AND PROCEDURAL BACKGROUND

A.    The Judgment of Dissolution and Santa Clarita Property2
      Arthur and Polina were married on August 5, 1987. They
separated on August 3, 2009, and Arthur filed a petition for
dissolution of marriage on September 23, 2009.
      After a five-day trial in February and April 2015, on
May 21, 2015 the family court3 entered a judgment of dissolution.
In relevant part, the court found the Santa Clarita property was
community property and ordered the property be sold and the
proceeds divided evenly, subject to equalization payments.
Arthur appealed from the judgment, and we affirmed. (In re
Marriage of Tsatryan (Feb. 13, 2018, B265467) [nonpub. opn.].)
      On September 24, 2015 Polina filed a request for order
partially vacating the judgment of dissolution as to the division of
the Santa Clarita property. Polina’s attorney submitted a
declaration stating Arthur secretly caused seven deeds of trust to
be recorded against the Santa Clarita property on February 11
and 12, 2015 in favor of his friends and relatives, creating total
encumbrances of $583,000.4 Polina argued Arthur violated the
automatic family law temporary restraining order by failing to

2     This is Arthur’s 12th appeal from an order or judgment
entered in the marital dissolution action. Our discussion of the
dissolution and property division is taken from In re Marriage of
Tsatryan (Jan. 14, 2019, B270784) (nonpub. opn.).
3    Judge Mark A. Juhas presided over the trial and signed the
judgment of dissolution.
4    Polina’s attorney testified the Santa Clarita property was
appraised at $695,000 at the time of the dissolution trial. (In re
Marriage of Tsatryan, supra, B270784.)




                                 3
obtain approval from the family court or Polina for these
encumbrances, and Arthur failed to disclose them in his
mandatory family law disclosures. Arthur disputed he secretly
encumbered the Santa Clarita property and asserted that he had
filed an income and expense declaration listing “‘loans from
family and friends’” in the amount of $650,000. (See In re
Marriage of Tsatryan (Jan. 14, 2019, B270784) [nonpub. opn.].)
       After a hearing, on January 26, 2016 the family court
issued an order finding Arthur encumbered the Santa Clarita
property in violation of the family law restraining order because
the deeds of trust were not executed “in the usual course of
business” or “for the necessities of life.” Further, Arthur did not
provide the court with a full and complete income and expense
declaration. The court observed that the deeds of trust had “‘no
corresponding promissory notes and no loan repayment terms’”
and “‘[t]here is no evidence that [Arthur] received the funds from
these [e]ncumbering [d]eeds.’” The court found by clear and
convincing evidence that Arthur’s “egregious” breach of fiduciary
duty constituted malice, oppression, or fraud under Civil Code
section 3294. (See In re Marriage of Tsatryan, supra, B270784.)
       The family court awarded Polina 100 percent of the Santa
Clarita property under Family Code section 1101,
subdivision (h),5 and ordered Arthur to execute an interspousal
transfer deed transferring his entire interest in the property to


5     All further undesignated statutory references are to the
Family Code. Section 1101, subdivision (a), provides for a
damages claim by a spouse for breach of the other spouse’s
fiduciary duty that impairs the community estate. Section 1101,
subdivision (h), provides that the claimant spouse may recover
100 percent of the asset in cases of malice, oppression, or fraud.




                                 4
Polina as her sole and separate property. The court retained
jurisdiction over the Santa Clarita property, execution of the
interspousal transfer deed, and all issues related to the
encumbering deeds. Arthur appealed, and we affirmed. (In re
Marriage of Tsatryan, supra, B270784.)

B.    Polina’s Complaint for Fraudulent Transfer6
      On August 2, 2016 Polina filed a complaint in the
dissolution action asserting causes of action for fraudulent
transfer and declaratory relief against Arthur and the seven
transferees on the encumbering deeds of trust: Gaiane Galstian,
Svetlana Gevondyan, Arkadiy Petrosyan, Vyacheslav Shirinyan,
Karen Tsatouryan, Karina Yesayeva, and Lyudmila Yesayeva.
Polina alleged that Arthur, with the cooperation of the other
defendants, executed and recorded the deeds of trust
encumbering the Santa Clarita property on the eve of the
dissolution trial to deprive Polina of her community interest in
the property. Polina sought voidance of the transfer, declaratory
and injunctive relief, an attachment order, imposition of a
constructive trust, and appointment of a receiver. She also
sought compensatory damages, punitive damages, and attorneys’
fees and costs.
      Arthur and Lyudmila Yesayeva each filed a general denial.
The remaining defendants filed motions to quash service of the
summons and complaint. On October 16, 2017 the family court7


6      Our summary of Polina’s claims is based on the undisputed
facts and procedural summary set forth in the family court’s
February 27, 2020 statement of decision.
7    Judge Shelley Kaufman.




                                5
granted Shirinyan’s motion to quash but denied the motions to
quash filed by the other defendants and ordered them to respond
to the complaint within 10 days.8 On November 1, 2018 the
family court9 ordered the clerk to enter defaults against Galstian,
Gevondyan, Tsatouryan, Petrosyan, and Karina Yesayeva (the
defaulting defendants) finding they failed for more than a year to
file a proper response to the summons and complaint, instead
filing declarations in October 2017, November 2017, and
October 2018 in which they again disputed that they had been
served.
       On December 11, 2019 the family court10 issued an order
bifurcating the trial into three phases. The court advised the
parties it would “begin first with the [d]efault [p]rove-[u]p trial by
[Polina] as to the parties to the [complaint] who were served,
failed to appear and against whom default was taken.” In the
second phase, trial would commence against Lyudmila Yesayeva.
Trial of Polina’s claims against Arthur would proceed in the third
phase because Arthur “estimated that in defense of the case




8     Polina served Shirinyan with the complaint on January 16,
2020, and Shirinyan defaulted. We take judicial notice of the
family court’s October 22, 2020 statement of decision and
November 20, 2020 judgment against Shirinyan. (Evid. Code,
§§ 452, subd. (d), 459.)
9     Judge Gregory J. Weingart.
10    The matter was reassigned to Judge Dean H. Hansell on
October 2, 2019. Judge Hansell presided over the default prove-
up trial and entered the judgment that is the subject of this
appeal.




                                  6
against him he would need at least thirty trial days and that his
defense will involve the introduction of hundreds of documents.”11

C.    Trial of Polina’s Claims Against the Defaulting Defendants
      The default prove-up trial on Polina’s claims against the
defaulting defendants commenced on January 27, 2020. Polina
and Arthur represented themselves at trial.12 None of the
defaulting defendants appeared. The court admitted the
encumbering deeds of trust for each of the defaulting defendants.
      Polina testified that each of the defaulting defendants was
related to Arthur: Tsatouryan was Arthur’s brother; Galstian was


11    On August 15, 2017 Arthur filed a cross-complaint against
Polina for fraud, libel, defamation, and conspiracy, alleging
Polina submitted false declarations and evidence in the
dissolution proceeding; made defamatory statements that Arthur
had engaged in fraud; and conspired with her divorce lawyer to
deprive Arthur of his home and take his money. Arthur
demanded a jury trial. On December 11, 2019 the family court
set an order to show cause for April 10, 2020 as to why Arthur’s
cross-complaint should not be transferred to a civil division
pursuant to California Rules of Court, rule 5.17. We take judicial
notice of Arthur’s cross-complaint, the family court’s August 18,
2021 minute order setting an order to show cause why the cross-
complaint should not be dismissed with prejudice if Arthur
elected not to assert his claims in a civil action, and the court’s
November 15, 2021 order dismissing Arthur’s cross-complaint
with prejudice. (Evid. Code, §§ 452, subd. (d), 459.) Arthur’s
January 7, 2022 appeal from the judgment of dismissal is
pending.
12     Midway through the trial, Arthur accused the trial judge of
lying, objected to the proceedings, and walked out of the
courtroom.




                                 7
Arthur’s sister; Gevondyan was Arthur’s aunt; Petrosyan was a
first cousin; and Karina Yesayeva was another first cousin. Each
of them knew that Arthur and Polina were married for decades
and lived together at the Santa Clarita property, and several of
the family members had visited or stayed in the Tsatryan
residence over the years. Further, Polina did not discover Arthur
had borrowed nearly $600,000 from his family secured by deeds
of trust until the dissolution judgment was entered.
       Arthur did not substantially dispute Polina’s testimony.
Instead, he argued the Santa Clarita property was his separate
property; the defaulting defendants had not been properly served
and were not in default; and Polina had “de facto” amended her
complaint by shifting her damages theory, entitling the
defaulting defendants to a renewed opportunity to answer.
Arthur also objected to bifurcation of his claims and to the family
court limiting Arthur’s arguments to the claims against the
defaulting defendants and refusing to consider during this phase
of the trial Arthur’s cross-complaint against Polina or his broader
grievances.13
       On January 29, 2020 the family court issued an 11-page
proposed statement of decision. The court found Polina was
credible and Arthur was not, explaining Arthur’s testimony


13    The trial of Polina’s claims against Lyudmila Yesayeva
commenced immediately after the default prove-up trial. On
February 27, 2020 the court issued a separate statement of
decision and judgment voiding the deed of trust naming
Lyudmila, but the court declined to award Polina fees or
damages, finding Lyudmila credibly testified she had lent Arthur
$10,000 but knew nothing about the deed of trust. Arthur did not
appeal from the judgment.




                                 8
lacked credibility “based on his twisting of statements made by
[Polina], his misleading and often incomplete statement of facts
and his misrepresentations about the history of the case.” The
court concluded Polina met her burden to demonstrate that the
defaulting defendants knew at the time they were named in their
respective deeds of trust that Arthur and Polina were married
and lived together in the Santa Clarita property as their marital
home. Because the property was community property at the time
of transfers, absent Polina’s consent, Arthur lacked to the power
to execute the deeds of trust. Further, the defaulting defendants
could not establish they were bona fide purchasers for value
because they were on actual or constructive notice of Polina’s
ownership interest in the Santa Clarita property.
       The defaulting defendants and Arthur filed objections to
the proposed statement of decision, and on February 27, 2020 the
family court adopted the proposed statement of decision as its
final statement of decision after bench trial and judgment, with
no substantive changes. The court found the defaulting
defendants’ objections “consist of re-argument of two issues long-
decided about whether the defaults against each of the parties
were proper and whether the [complaint] was ‘de facto
amended,’” which the defendants could have argued at trial but
failed to do so. As to Arthur’s objections, the court noted “this
trial and this [s]tatement of [d]ecision was only against the non-
responding joined defendants and thus did not affect Mr.
Tsatryan (the portion of the [complaint] affecting him, having
been bifurcated for trial at a later date.).” The court still
considered and overruled Arthur’s objections, which appeared to
relate to unsuccessful efforts by Arthur to disqualify the family
court judge in December 2019.




                                9
       The family court ordered that the five deeds of trust
executed by Arthur were void ab initio, and the court directed the
Los Angeles County Recorder to withdraw them. The court
directed the defaulting defendants to cooperate with Polina and
the recorder to execute all documents necessary to invalidate the
deeds of trust. On February 27, 2020 the court entered a
judgment on reserved issues that attached and incorporated the
final statement of decision. Arthur timely appealed from the
judgment.

                           DISCUSSION

A.     Requirement of Standing
       “Not every party has standing to appeal every appealable
order. . . . [O]nly a person aggrieved by a decision may appeal.”
(In re K.C. (2011) 52 Cal.4th 231, 236; accord, In re J.Y. (2018)
30 Cal.App.5th 712, 717; see People ex rel. Allstate Ins. Co. v.
Dahan (2016) 3 Cal.App.5th 372, 377 [“‘“‘A party who is not
aggrieved by an order or judgment has no standing to attack it on
appeal.’”’”].) “‘[S]tanding’ . . . is a jurisdictional requirement set
forth in Code of Civil Procedure section 902.” (K.J. v. Los Angeles
Unified School Dist. (2020) 8 Cal.5th 875, 888, fn. 7; see Code
Civ. Proc., § 902 [“Any party aggrieved may appeal in the cases
prescribed in this title.”].) Because standing is jurisdictional, it
cannot be waived. (Dahan, at p. 377.)
       For purposes of Code of Civil Procedure section 902, “a
party is aggrieved if an order injuriously affect[s] its rights or
interests. [Citation.] The injured interest must be recognized by
law [citation], and the injury must be immediate, pecuniary, and
substantial; it cannot be nominal or be a remote consequence of




                                 10
the judgment. [Citation.] The injured interest also must belong
to the party: a would-be appellant lacks standing to raise issues
affecting another person’s interests.” (Six4Three, LLC v.
Facebook, Inc. (2020) 49 Cal.App.5th 109, 115 (Six4Three)
[internal quotation marks omitted]; accord, In re K.C., supra,
52 Cal.4th at p. 236.) Whether a party has standing is a question
of law that we review de novo. (People for Ethical Operation of
Prosecutors and Law Enforcement v. Spitzer (2020) 53
Cal.App.5th 391, 398; A.J. Fistes Corp. v. GDL Best Contractors,
Inc. (2019) 38 Cal.App.5th 677, 687.)

B.     Arthur Is Not an Aggrieved Party
       Arthur is not aggrieved by the judgment against the
defaulting defendants. The family court’s judgment invalidating
the defaulting defendants’ deeds of trust and ordering them to
cooperate in removing their encumbrances on the Santa Clarita
property did not require Arthur to do anything or impact his
rights. Further, Arthur had no pecuniary or other cognizable
interest in the Santa Clarita property because the family court in
its January 2016 order awarded 100 percent of the interest in the
Santa Clarita property to Polina; Arthur appealed the order and
we affirmed in In re Marriage of Tsatryan, supra, B265467.
Arthur “‘“lacks standing to raise issues affecting another person’s
interests.”’” (Six4Three, supra, 49 Cal.App.5th at p. 115.)
       Although the court allowed Arthur at the January 27, 2020
trial to introduce evidence, make objections, and present
arguments, he was not a party to that phase of the trial because
Polina’s claims against him had been bifurcated and set for trial
at a later date. The factual findings in the statement of decision
concerning Arthur’s “egregious” breach of fiduciary duty, Polina




                                11
and Arthur’s shared ownership of the Santa Clarita property
during their marriage, Arthur’s improper conduct in executing
the deeds of trust, and Polina’s ignorance of the deeds were all
established in the dissolution judgment and the January 2016
order granting Polina a 100 percent interest in the property,
which we affirmed on appeal. (In re Marriage of Tsatryan, supra,
B265467; In re Marriage of Tsatryan, supra, B270784.) The
family court did not make any findings in the statement of
decision affecting Arthur that were not already litigated and
final.
       In his appellant’s opening brief, Arthur identifies 11 issues
he contends are properly before this court. Six issues relate to
whether the family court erred in finding the defendants were in
default. As discussed, Arthur does not have standing to raise
issues affecting only other parties. (Six4Three, supra,
49 Cal.App.5th at p. 115.) Two of the issues appear to relate to
Judge Hansell’s refusal to disqualify himself, an issue that is not
reviewable on an appeal from the judgment. (People v. Panah
(2005) 35 Cal.4th 395, 444-445; Code Civ. Proc., § 170.3 [“The
determination of the question of the disqualification of a judge is
not an appealable order and may be reviewed only by a writ of
mandate.”].) Arthur also contends the family court did not have
the power to bifurcate the proceedings on Arthur’s cross-
complaint from trial of Polina’s complaint. But the court’s
December 11, 2019 bifurcation order only concerned Polina’s
claims against Arthur; Arthur did not file his cross-complaint
until a year later.14

14   We invited Arthur to file a supplemental letter brief and
address at oral argument why he has standing as an aggrieved




                                12
       Arthur’s ninth contention is that entry of judgment against
the defaulting defendants violated the one final judgment rule.
But Arthur’s argument focuses on whether the May 21, 2015
judgment rendered the later judgment against the defaulting
parties void, an issue for which he lacks standing. Finally,
Arthur contends Polina and the family court engaged in conduct
that was not “[c]onstitutional.” This argument appears to be
based on the court’s asserted violation of due process in handling
Arthur’s motions. But Arthur fails to identify the motions, and in
any event, as discussed, he has no standing to challenge motions
litigated with respect to the judgment at issue in this appeal. We
therefore dismiss Arthur’s appeal for lack of standing.




party to appeal the judgment against the defaulting defendants.
In response, Arthur focused on his contention the family court
erred by bifurcating trial of his cross-complaint from trial of
Polina’s complaint. Whether the court abused its discretion in
bifurcating the causes of action asserted in Arthur’s cross-
complaint is an issue Arthur can raise in his pending appeal from
the judgment of dismissal on his cross-complaint.




                               13
                         DISPOSITION

     The appeal is dismissed.



                                     FEUER, J.
We concur:



             PERLUSS, P. J.



             SEGAL, J.




                                14